Title: To Alexander Hamilton from Oliver Wolcott, Junior, 15 August 1795
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



Phila. Aug 15. 1795
Dear Sir

The President has decided that the Treaty shall be ratified & transmitted for exchange immediately and in my opinion he has decided right. I regret that this was not done long since, as I presume much of the party spirit which has been excited would have been prevented.
A government like ours can rarely take a middle course on any point which interests the public feelings—delay for whatever reason would be construed into a dislike of the Treaty itself, and this opinion diffusing among the people would generate the most inveterate factions. Circumstances have happened tending to incite a distrust of the sincerity of this Govt, in the British Cabinet, which can be no otherwise explained than by a ratification.
I am with sincerity yours
Oliv. Wolcott, Jr.
Alexr. Hamilton Esqr.
